Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (JP2017152472A).
Regarding claim 1, Harada teaches a semiconductor device comprising:
a substrate [fig. 6, 6];
a semiconductor chip provided on the substrate [fig. 6, 7 and 8];
a case having a wall portion provided on the substrate and surrounding the semiconductor chip, and an overhang protruding from the wall portion toward an inside of a region surrounded by the wall portion [fig. 6, case 1 on substrate 6, with overhang portion 1a]; and
a resin that fills the region surrounded by the wall portion [fig. 6, resin 5],
wherein the overhang has an upper surface, and an inclined surface that is provided below the upper surface and on which a distance to the substrate decreases with an increase in distance from a tip of the overhang, the overhang being provided with a through hole penetrating from the inclined surface to the upper surface [fig 6. 1b has a upper surface and an inclined surface with through hole 12 penetrating from the inclined surface to the upper surface].
Harada fails to teach the through hole is perpendicular from the inclined surface.  However, both the instant specification and Harada teach the through hole is present to allow bubbles to escape during resin formation [Harada, provided translation, pg. 3, fifth paragraph, instant specification, pg. 6, lines 8-11 among others].  Thus, the arrangement of the through hole in the overhang including the orientation with the inclined surface appears to be merely a change in shape and one of ordinary skill in the art would have been led to this configuration through routine experimentation and optimization to achieve desired efficiency with bubble removal during resin formation.  Applicant has not disclosed that the shape is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Regarding claims 2-4 and 18, Harada fails to teach the through hole has a first and second portions and the orientation of said portions as well as the specific angle of the portions to each other.  However, similar to what was stated above, both the instant specification and Harada teach the through hole is present to allow bubbles to escape during resin formation [Harada, provided translation, pg. 3, fifth paragraph, instant specification, pg. 6, lines 8-11 among others].  Thus, the arrangement of the through hole in the overhang including a first portion and second portion and the angle formed by their connection appears to be merely a change in shape and one of ordinary skill in the art would have been led to this configuration through routine experimentation and optimization to achieve desired efficiency with bubble removal during resin formation.  Applicant has not disclosed that the shape is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Regarding claim 5, Harada fails to disclose the through hole has a rounded edge at the entrance of the through hole. However, similar to what was stated above, both the instant specification and Harada teach the through hole is present to allow bubbles to escape during resin formation [Harada, provided translation, pg. 3, fifth paragraph, instant specification, pg. 6, lines 8-11 among others].  Thus, the shape of the through hole in the overhang including if the edge is rounded or angular appears to be merely a change in shape and one of ordinary skill in the art would have been led to this configuration through routine experimentation and optimization to achieve desired efficiency with bubble removal during resin formation.  Applicant has not disclosed that the shape is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Regarding claim 6, Harada teaches a semiconductor device comprising:
a substrate [fig. 6, 6];
a semiconductor chip provided on the substrate [fig. 6, 7 and 8];
a case having a wall portion provided on the substrate and surrounding the semiconductor chip, and an overhang protruding from the wall portion toward an inside of a region surrounded by the wall portion [fig. 6, case 1 on substrate 6, with overhang portion 1a]; and
a resin that fills the region surrounded by the wall portion [fig. 6, resin 5],
wherein the overhang has an upper surface, and a lower surface provided below the upper surface and is provided with a through hole penetrated from the lower surface to the upper surface [fig 6. 1b has a upper surface and an lower surface with through hole 12 penetrating from the lower surface to the upper surface].
Harada fails to teach the specific shape of the through hole with individual first and second portions.  However, both the instant specification and Harada teach the through hole is present to allow bubbles to escape during resin formation [Harada, provided translation, pg. 3, fifth paragraph, instant specification, pg. 6, lines 8-11 among others].  Thus, the arrangement of the through hole in the overhang including a first portion decreasing in width as it increases in distance from the lower surface and a second portion closer to the upper surface with a side surface being inclined with respect to a side of the overhang appears to be merely a change in shape and one of ordinary skill in the art would have been led to this configuration through routine experimentation and optimization to achieve desired efficiency with bubble removal during resin formation.  Applicant has not disclosed that the shape is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Regarding claims 7, 19 and 20, Harada fails to teach the through hole has a first and second portions and the orientation or width of said portions.  However, similar to what was stated above, both the instant specification and Harada teach the through hole is present to allow bubbles to escape during resin formation [Harada, provided translation, pg. 3, fifth paragraph, instant specification, pg. 6, lines 8-11 among others].  Thus, the arrangement of the through hole in the overhang including a first portion and second portion and their width appears to be merely a change in shape and one of ordinary skill in the art would have been led to this configuration through routine experimentation and optimization to achieve desired efficiency with bubble removal during resin formation.  Applicant has not disclosed that the shape is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Regarding claim 8, Harada teaches the semiconductor device according to claim 6, wherein the lower surface is an inclined surface on which a distance to the substrate decreases with an increase in distance from a tip of the overhang [fig. 6, lower surface of 1a is inclined and the distance to the substrate decreases as you move towards the wall from the tip of the overhang].
Regarding claim 9, Harada fails to disclose the through hole has a rounded edge at the entrance of the through hole. However, similar to what was stated above, both the instant specification and Harada teach the through hole is present to allow bubbles to escape during resin formation [Harada, provided translation, pg. 3, fifth paragraph, instant specification, pg. 6, lines 8-11 among others].  Thus, the shape of the through hole in the overhang including if the edge is rounded or angular appears to be merely a change in shape and one of ordinary skill in the art would have been led to this configuration through routine experimentation and optimization to achieve desired efficiency with bubble removal during resin formation.  Applicant has not disclosed that the shape is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Regarding claim 10, Harada teaches a semiconductor device comprising:
a substrate [fig. 6, 6];
a semiconductor chip provided on the substrate [fig. 6, 7 and 8];
a case having a wall portion provided on the substrate and surrounding the semiconductor chip, and an overhang protruding from the wall portion toward an inside of a region surrounded by the wall portion [fig. 6, case 1 on substrate 6, with overhang portion 1a]; and
a resin that fills the region surrounded by the wall portion [fig. 6, resin 5],
wherein the overhang has an upper surface, and a lower surface provided below the upper surface and is provided with a through hole penetrated from the lower surface to the upper surface [fig 6. 1b has a upper surface and an lower surface with through hole 12 penetrating from the lower surface to the upper surface].
Harada fails to disclose the through hole has a rounded edge at the entrance of the through hole. However, both the instant specification and Harada teach the through hole is present to allow bubbles to escape during resin formation [Harada, provided translation, pg. 3, fifth paragraph, instant specification, pg. 6, lines 8-11 among others].  Thus, the shape of the through hole in the overhang including if the edge is rounded or angular appears to be merely a change in shape and one of ordinary skill in the art would have been led to this configuration through routine experimentation and optimization to achieve desired efficiency with bubble removal during resin formation.  Applicant has not disclosed that the shape is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Regarding claim 17, Harada fails to specifically teach the diameter of the through hole but does show the through hole is a same dimension from the lower surface to the upper surface [Harada, fig. 6. Hole 12 is a uniform size]. 
One of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization to achieve a desired speed of bubble removal.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Regarding claims 21, Harada fails to teach the through extends perpendicularly to the upper surface.  However, similar to what was stated above, both the instant specification and Harada teach the through hole is present to allow bubbles to escape during resin formation [Harada, provided translation, pg. 3, fifth paragraph, instant specification, pg. 6, lines 8-11 among others].  Thus, the arrangement of the through hole in the overhang including a first portion and second portion and the angle formed by their connection appears to be merely a change in shape and one of ordinary skill in the art would have been led to this configuration through routine experimentation and optimization to achieve desired efficiency with bubble removal during resin formation.  Applicant has not disclosed that the shape is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).

Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada as applied to claims 1-10 and 17-21 above, and further in view of Nishimura et al. (JP2015164165A).
Regarding claims 11-16, Harada fails to specifically teach the materials making up the semiconductor chip being processed.  However, Nishimura teaches packaging a semiconductor chip within resin, the semiconductor chip being formed of GaN or SiC, aka wide bandgap materials [Nishimura, provided translation, pg. 4, paragraph 12].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Nishimura into the method of Harada by using wide bandgap materials such as GaN or SiC to form the semiconductor chip.  The ordinary artisan would have been motivated to modify Harada in the manner set forth above for at least the purpose of using materials which can survive higher processing temperatures [Nishimura, pgs. 2 and 4, paragraphs 2 and 12 respectively]. 
Response to Arguments
Applicant's arguments filed 1 March 2022 have been fully considered but they are not persuasive. Applicant argues that the application of Harada is not proper and the rejection is not proper as it lacks all limitations in the claim and articulate reasoning.  However, this is not persuasive as presented in the rejection stated above.  Harada teaches the basic structure of a chip on a substrate, with a wall portion containing an overhang with a through hole penetrating said overhang, resin is filling the region surrounded by the wall portion [fig. 6, wall portion 1, chip 8, overhang 1a, through hole 12].  Also stated above was the reasoning that the hole is present to facilitate removal of bubbles in the resin [Harada, provided translation, pg. 3, fifth paragraph] and the shape of the through hole seems to be an optimization of the already established structure in the prior art.  Applicant points to page 6, lines 20-28, page 9, lines 20-28, and page 10, lines 25-28 as evidence that the shapes are significant over  the currently applied art.  However, this is not considered persuasive as the cited sections of the application state the through hole is formed to allow bubble removal from the resin which is the same reasoning for the through hole in the Harada reference. 
Applicant argues that there is no particular reasoning or suggestion from Harada to explain why one would be motivated to change the shape of the through hole.  However, the reasoning does not come from the Harada reference but the case law cited in 2144.04.  The hole configuration appears to be a matter of choice which one of ordinary skill in the art would find obvious through routine experimentation and optimization as stated above. Applicants have presented no argument which is persuasive that the particular configuration of their through hole is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of removing bubbles to ensure resin fills the entire section between the wall portions.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        
                                                                                                                                                                                                        
/MONICA D HARRISON/Primary Examiner, Art Unit 2815